Citation Nr: 0209108	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  01-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, right knee meniscectomy with degenerative joint 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted a claim of entitlement to 
an increased rating for service-connected residuals of a 
right knee meniscectomy, evaluated as 20 percent disabling, 
to the extent that it assigned a 30 percent rating.  In June 
2001, the Board remanded the claim to the RO for additional 
development and consideration of additional issues.  The RO 
has returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

The veteran's right knee disability is manifested by lateral 
instability, pain, occasional swelling, mild arthritic 
changes and loss of flexion of the knee to 98 degrees with 
pain.


CONCLUSION OF LAW

1.  Right knee disability with lateral instability is not 
more than 30 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).

2.  Arthritis of the right knee is 10 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-
5003 (2001); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  This claim was remanded to the RO in 
June 2001, in part, for consideration of the VCAA.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the RO has advised the veteran 
and his representative of the Reasons and Bases in denying 
his claim.  In this case, the veteran has supplied argument 
and a private medical examination report in support of his 
claim.  In fact, the record reflects that the veteran's 
initial representative had him examined by a private 
physician to determine whether there was evidence of knee 
ankylosis, and his current representative provided relevant 
argument regarding a separate rating for arthritis with non-
compensable limitation of motion.  Thus, the veteran has 
demonstrated notice and understanding of the applicable 
regulations.  In August 2001, the RO sent the veteran a 
letter requesting him to identify any relevant treatment 
records which were not associated with the claims folder.  
The veteran has not responded to the RO's information 
request.  In September 2001, the RO afforded the veteran VA 
orthopedic examination with benefit of review of the claims 
folder.

In a letter dated in February 2002, the veteran requested 
another VA examination to be conducted by a Board Certified 
Orthopedic Surgeon.  He primarily disagrees with the 
examiner's recording of his medical history and symptoms.  
For instance, he claims that the VA examiner inaccurately 
reported his frequency of use of medications and a knee 
brace.  In May 2002, the veteran's representative argued that 
the VA examiner failed to discuss right knee arthritis "as a 
separate issue from the range of motion, and pain."  It was 
also argued that VA examination should be conducted during an 
"active" phase of flare-up.  The Board has reviewed the 
September 2001 VA examination report, and finds no basis in 
the assertion that this report is inadequate for rating 
purposes.  In this respect, the examination report contains 
all findings necessary to apply VA's schedular criteria.  The 
examiner also reviewed the claims folder and commented on the 
veteran's previous use of a Don Joy knee brace.  The 
veteran's disagreement with the medical findings and opinion 
offered by a VA examiner does not render the examination 
report inadequate for rating purposes.  Furthermore, the 
veteran's report of frequency of medication, exacerbations 
and use of a knee brace, when viewed against the medical 
findings of record, sufficiently describes the extent and 
severity of his knee disability during flare-ups of 
disability.  See Bruce v. West, 11 Vet. App. 405 (1998) 
(additional VA examination unnecessary where lay statements 
of symptoms were readily observable and centered on matters 
within lay knowledge and personal observation).  Moreover, 
neither the veteran nor his representative has presented any 
information or evidence which questions the competency of the 
VA examiner.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.

II.  Factual summary

Briefly summarized, the veteran's service medical records 
reveal that he incurred a varus-producing stress injury to 
the right knee in the Spring of 1972.  In August 1972, he 
underwent a right knee arthrotomy and lateral meniscectomy 
due to internal derangement, lateral meniscus tear and 
anterior cruciate laxity.  On his initial VA examination in 
December 1975, he reported intermittent right knee pain and 
stiffness, especially if walking or sitting for prolonged 
periods of time.  His physical examination was significant 
only for crepitation on movement, and he was given a 
diagnosis of post-operative residuals of injury to the right 
knee.  By means of a rating decision dated in January 1976, 
the RO granted service connection for residuals of right knee 
meniscectomy, and assigned an initial 10 percent rating under 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage).

Thereafter, the record reflects the veteran's continuing 
treatment for right knee disability.  His VA outpatient 
treatment records noted findings of +1 Lachman's and Drawer 
signs.  A February 1990 letter from Lloyd Johnson, M.D., 
provided findings of anterior cruciate laxity and traumatic 
arthritis which, in his opinion, constituted a 30% permanent, 
partial impairment.  A May 1990 VA orthopedic examination, 
which noted "definitely relaxed" cruciate ligaments and 
right knee flexion to 115 degrees as compared to 130 degrees 
on the left, resulted in an impression of degenerative 
arthritis with relaxation of the cruciate ligaments and a 
loose joint body.  By means of a rating decision dated in 
June 1990, the RO increased the disability evaluation to 20 
percent by application of Diagnostic Code 5257 (moderate 
lateral instability).

An October 1994 letter by Lawrence J. Lemac, M.D., revealed 
an impression of chronic deficiency of the anterior cruciate 
ligament (ACL) for which the veteran was prescribed a knee 
brace and physical therapy.  Dr. Lemac noted, however, that 
the veteran was not advised to alter his activity level.  A 
January 1995 VA examination report was significant of right 
knee flexion to 116 degrees, and evidence of lateral 
displacement and obvious malunion of the anterior cruciate 
ligament.  A June 1996 examination report from A.E. Joiner, 
M.D., was significant for 2+ Lachman's, 1+ pivot shift, and 
slight discomfort, but no real pain, about the medial and 
lateral joint line.  An x-ray examination was interpreted as 
showing some degenerative changes mainly at the lateral 
component.  He was given an assessment of chronic ACL right 
knee with mild degenerative arthritis.

In a letter dated in August 1998, the veteran complained of 
constant pain which had worsened over time.  He described 
"many" episodes of knee give way which caused intense pain 
and swelling.  He reported bone malalignment, which occurred 
on a daily basis, that resulted in severe pain.  His pain 
awoke him at night.  He was unable to perform activities such 
as bike riding and sailing, and had been told that he was a 
candidate for a knee replacement.

In a letter dated in June 1999, Dr. Joiner reported that the 
veteran's right knee demonstrated range of motion from 
approximately 0 to 85-90 degrees as well as pain about the 
knee.  The veteran reported "quite a bit of difficulty" 
with knee "slipping."  Dr. Joiner offered a diagnoses of 
chronic ACL tear and degenerative arthritis.

In a statement dated in August 1999, the veteran reported 
that his right knee would shift out of alignment 
approximately twice per month.  As a result of those 
episodes, his knee would become swollen, and he required the 
use of a cane for weight bearing activities.

On VA joints examination, dated in February 2000, the veteran 
complained of right knee pain, weakness, stiffness, swelling, 
heat and redness, instability, fatigability and lack of 
endurance.  He denied "locking," or episodes of dislocation 
and/or recurrent subluxation.  He reported flare-ups with 
weather and when sitting for too long period of a time (5%).  
His treatment consisted of Darvon at bedtime every two or 
three weeks, or otherwise Extra-Strength Bufferin.  He used a 
knee brace at home.  On physical examination, there was no 
evidence of constitutional symptoms related to inflammatory 
arthritis.  His right knee flexion was 96 degrees as compared 
to 143 degrees on the left.  His extension was -6 degrees as 
compared to 0 degrees on the left.  His motion stopped when 
pain began.  There was slight evidence of painful motion and 
guarding of movement.  There was slight instability and 
weakness with moderate anterior posterior instability.  There 
was no tenderness, redness, heat or abnormal movement.  His 
gait was good.  He did not use a cane or appliance, and his 
shoes showed no unusual wear pattern.  He was given a 
diagnosis of postoperative degenerative joint disease of the 
right knee following the anterior cruciate ligament repair 
with loss of function due to pain.

In his Form 9 filing received in March 2001, the veteran 
again reiterated that his right knee would give way 2 to 3 
times per month.  He reported these episodes of "bone to 
bone rubbing lasting 3-5 days" in duration.  His knee was 
especially painful at night, and he obtained no relief from 
his prescribed medications.

In a rating decision dated in May 2000, the RO increased the 
evaluation for right knee disability to 30 percent disabling 
under Diagnostic Code 5257 (severe lateral instability).  In 
so doing, the RO provided the following justification for the 
rating increase:

"While the medical evidence does not 
demonstrate that the veteran's symptoms are 
specifically severe in nature, it is felt that 
an increase to 30 percent is warranted since 
he has now developed a mild arthritis in the 
right knee, and he has some functional loss 
due to pain."

In September 2001, the veteran underwent VA joints 
examination with benefit of review of this claims folder.  At 
that time, he complained of right knee pain, weakness, 
stiffness, instability, giving way, fatigability and lack of 
endurance.  He indicated that awkward movement caused 
discomfort, and reported an additional 15% functional 
impairment.  He took Excedrin PM at night only.  He had 
previously worn a Don Joy brace, which prevented lateral 
movement, which had worn out and required replacement.  He 
used a cane at times, but did not have one at time of 
examination.  He denied subluxation.  There were no 
constitutional symptoms of inflammatory arthritis.  On 
physical examination, he walked well with a very slight limp, 
and did not use a brace, cane or any appliance.  His right 
knee range of motion was 0-98 on the right as compared to 0-
144 on the left.  His motion stopped when pain began.  There 
was evidence of slightly painful motion and guarding.  There 
was also evidence of moderate anterior posterior instability 
on the right.  There was no edema, effusion, weakness, 
tenderness, redness, heat or abnormal movement.  He was given 
a diagnosis of postoperative degenerative joint disease, 
confirmed by x-ray report taken in February 2000, with loss 
of function due to pain.  The examiner also provided the 
following comments:

1) The patient's knee does exhibit weakened 
movement and slight incoordination.  2) Excess 
fatigability I am unable to determine.  3) 
There probably is additional loss of motion due 
to pain, weakened movement, and excess 
fatigability or incoordination but it is not 
evident on this examination over a short period 
of time.

It is my opinion that pain does not 
significantly limit functional ability during 
flare-ups or when the knee is used repeatedly 
over a period of time as he only uses Excedrin 
PM at times.  He has no brace or cane either.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or 
circumstances and conveys matters that can be 
observed and described by a lay person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2001).  The veteran's right knee disability has been 
evaluated as 30 percent disabling under Diagnostic Code 5257.  
This is the maximum rating under that diagnostic code.

With respect to the diagnostic codes for limitation of motion 
of the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10 percent rating 
would require flexion limited to 45 degrees or extension 
limited to 10 degrees and a 20 percent rating would require 
flexion limited to 30 degrees or extension limited to 15 
degrees.  Normal range of motion of the knee is measured from 
0 degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).

During the appeal period, the veteran's right knee disability 
has demonstrated range of motion of 0 to 85 degrees in June 
1999, -6 to 96 degrees in February 2000, and 0 to 98 degrees 
in September 2001.  His limitation of motion is objectively 
manifested by "slight" pain and guarding of movements.  The 
VA examiner in September 2001 concluded that the veteran was 
likely to manifest weakened movement, slight incoordination, 
additional loss of motion and excess fatigability during 
exacerbations, but could only provide opinion that such 
functional loss would not be significantly limiting.  The 
veteran himself estimated an additional 15% functional 
impairment during flare-ups.  The Board finds that, even with 
consideration of functional impairment during flare-ups and 
upon prolonged use, the preponderance of the evidence 
establishes that the veteran's right knee range of motion 
falls well short of the criteria necessary for a compensable 
rating under either Diagnostic Codes 5260 or 5261.

However, degenerative or traumatic arthritis, which is part 
and parcel of service connected knee disability, may be 
separately rated.  See VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Code 5010-5003 provides that traumatic arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.

The veteran voices credible complaints of constant right knee 
pain with increased pain and decreased range of motion upon 
prolonged use and/or flare-ups of disability.  His clinical 
records demonstrate right knee x-ray confirmed degenerative 
changes.  The RO relied upon these findings to justify the 
rate increase from 20 to 30 percent under Diagnostic Code 
5257, and not a separate rating under Diagnostic Code 5003.  
As pointed out to the RO in the Board's previous remand, VA 
law dictates that instability and loss of motion of the knee 
are to be rated separately.  Accordingly, the veteran is 
entitled to a 10 percent rating, separate from any rating 
under Diagnostic Code 5257, for arthritis with non-
compensable limitation of motion under Diagnostic Code 5010-
5003.  VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.40, 
4.45 (2001).  As noted in VAOPGCPREC 9-98, the criteria of 
Diagnostic Code 5257 do not contemplate compensating a 
veteran for loss of range of motion.  The 30 percent rating 
for impairment manifested by instability is the maximum 
rating that can be assigned under that particular code. 

On appeal, the veteran has raised the issue of an increased 
rating under Diagnostic Code 5256.  Under this diagnostic 
code, a 40 percent rating would be warranted for ankylosis of 
the knee in flexion between 10 degrees and 20 degrees.  The 
evidence in this case demonstrates "mild" degenerative 
changes in the right knee.  There is no competent evidence to 
suggest the presence of ankylosis.  See Shipwash v. Brown, 8 
Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 91 (27th ed. 1988) (ankylosis refers to 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure).   

Based upon the above, the Board finds that the veteran's 
right knee disability is manifested by lateral instability, 
pain, occasional swelling, mild arthritic changes and non-
compensable loss of range of motion even when considering 
functional loss during flare-ups.  In addition to his 30 
percent rating under Diagnostic Code 5257, the Board finds 
that the veteran is entitled to a separate 10 percent rating 
for arthritis with non-compensable limitation of motion under 
Diagnostic Code 5003-5010.  The preponderance of the 
evidence, however, weighs against any further rating under 
VA's Schedule for Rating Disabilities.  

In so deciding, the Board has considered the veteran's 
descriptions of his right knee symptoms as both competent and 
credible.  In this case, his manifestations of right knee 
loss of range of motion and functional loss of use have been 
evaluated under two different diagnostic codes.  See 
38 C.F.R. § 4.14 (2001) (the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided).  The evidence of record does not support a higher 
rating still for his right knee disability.  There is no 
doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

ORDER

The veteran is entitled to a 30 percent rating for lateral 
instability of the right knee and a separate 10 percent 
rating for arthritis of the right knee.  To this extent, the 
appeal is granted, subject to regulations governing awards of 
monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

